OPINION ON STATE’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was convicted by a jury for credit card abuse and sentenced to 2 years probation. The trial court imposed 20 days confinement in the county jail as a condition of probation. The conviction was reversed and the case was remanded on appeal. Norton v. State, 755 S.W.2d 522 (Tex.App.-Houston [1st] 1988).
We have considered the issues raised and find that the Court of Appeals reached the correct result. The petition for discretionary review will be refused.
As is true in every case where this Court refuses a petition for discretionary review, this refusal does not constitute endorsement or adoption of the reasoning employed by the Court of Appeals. See Sheffield v. State, 650 S.W.2d 813 (Tex.Cr.App.1983).
With this understanding, the State’s petition for discretionary review is refused.